EXHIBIT 10.29
 


THIRD AMENDMENT TO THE
CAPITOL BANCORP LTD.
EMPLOYEE STOCK OWNERSHIP PLAN


 
The Capitol Bancorp Ltd. Employee Stock Ownership Plan is hereby amended as
follows:
 
Effective February 16, 2009:


By re-naming the Adopting Employer “Valley First Community Bank” as “Central
Arizona Bank” in Appendix A.


Effective March 20, 2009:


By striking the Adopting Employer Central Arizona Bank in Appendix A.


Effective March 31, 2009:


By striking the following Adopting Employers from Appendix A:


Brighton Commerce Bank
Detroit Commerce Bank
Kent Commerce Bank
Grand Haven Bank
Macomb Community Bank
Muskegon Commerce Bank
Portage Commerce Bank
Oakland Commerce Bank


By re-naming the Adopting Employer “Ann Arbor Commerce Bank” as “Michigan
Commerce Bank” in Appendix A.


Effective July 1, 2009:


By adding the Adopting Employer “Bank of Auburn Hills” in Appendix A.


Effective September 21, 2009:


By striking the Adopting Employer “Yuma Community Bank” from Appendix A.




CAPITOL BANCORP LTD.




Dated:   November 18,
2009                                                                                       
By:           /s/ Cristin K. Reid                                              
 Cristin K. Reid
Its:           Corporate President
